Exhibit 10.13

 

C:\Users\Angie_Chang\Dropbox (AOI)\AOI Team Folder\SEC FILING\FORM
8-K\8-K_2019-07-XX DRAFT (Taishen Loan NTD 100M＆USD 1M
2019-07-23)\AppData\Local\Temp\1e968929-1f10-41cd-a26d-ae584a47dc26.tmp
[aaoi20190630ex10135090a001.jpg]

 

Taishin International Bank

 

 

 

Credit Facility Agreement

 

 

 

C:\Users\Angie_Chang\Dropbox (AOI)\AOI Team Folder\SEC FILING\FORM
8-K\8-K_2019-07-XX DRAFT (Taishen Loan NTD 100M＆USD 1M
2019-07-23)\AppData\Local\Temp\39229a68-6016-4eb3-95b6-47f769acc3bb.tmp
[aaoi20190630ex10135090a002.jpg]

 

LN-131

 








Credit Facility Agreement

The Customer of this Agreement (hereinafter referred to as "the Customer")
hereby has made an agreement with Taishin International Bank (hereinafter
referred to as "the Bank") on that, for any credit  facility transactions made
with the Bank now and in the future, if the total amount of credit granted is
within the scope of any of the following:

(1.□NTD    (Amount);

2.□         (Currency)        (Amount);

3.☑ NTD 100 million and USD 1 million, the Customer agrees to perform its duties
in accordance with the contents of the credits and the following terms:

Chapter I  Common Terms of Credit Facility

1.         All debts mentioned in this Agreement shall refer to the bills,
loans, advances, pledges and other related debts etc., and their interests,
deferred interests, liquidated damage, compensation for damages as well as all
expenses needed for those liabilities. If the Customer signs several credit
facility agreements successively or simultaneously, the Customer is aware of
that the total amount of his/her liability shall be the sum of the amount and
scope of those credit facility agreements.

2.         Calculation of interests, discount interests, guarantee and service
fees, exchange rates, and deferred interests and liquidated damages:

(i)        Interests and repayment method: shall be in accordance with the
interest rate, calculation method and repayment method described in the "Loan
Drawdown Application" or other relevant documents.

(ii)       Discount interests: shall be set by the Bank based on relevant
interest rate index of the money market.

(iii)      Guarantee and service fees: shall be paid at the rate verified by the
Bank in accordance with the Bank's regulations when dealing related businesses.

(iv)      Foreign exchange rate: in the case of a foreign currency debt, it
shall be converted into an amount in NTD at the Bank's board selling exchange
rate on the trading day or the day when the debt occurs. When paying off the
debts, the amount of repayment shall be converted into NTD at the board selling
exchange rate on the date of repayment. If the amount of advances paid by the
Bank under this Agreement exceeds the total amount of credit due to changes in
exchange rates or other reasons, the excess shall still be paid by the Customer
immediately.

(v)       Deferred interests and liquidated damages: unless otherwise agreed, if
the Customer fails to repay the principal under this Agreement, deferred
interests shall be paid at the interest rate of a previously appointed time; and
if the Customer has any delay in payment of the principal or interests, starting
from the maturity date of the principal and from the interest paying day,
liquidated damages within less than six months of the overdue time shall be paid
at 10% of the above interest rate, liquidated damages that's delayed more than
six months after the due time shall be paid at 20% of the above interest rate.

(vi)      Liquidated damages for repayment in advance: When repaying in advance
at the agreed interest rate of the money market loan capital cost additional
fixed interest, if the money market capital cost interest rate of a period of
the same days from the date of repayment to the original agreed loan maturity
date appointed by the Bank is lower than the original cost interest rate of the
original loan on the advance repayment day, the Customer shall agree to pay the
liquidated damages which shall be calculated on the basis of the






repayment principal at the interest rate differential from the date of repayment
to the original maturity date of the loan.

(vii)     The calculation and payment methods of the interests, discount
interests, deferred interests, liquidated damages and others of NTD loans
mentioned in this Agreement are based on an annual interest rate, and the
interest calculation shall be on a basis of a 365-day cycle, which also works
for a leap year.

The calculation and payment methods of the interests, discount interests,
deferred interests, liquidated damages and others of foreign currency loan
mentioned in this Agreement are based on an annual interest rate, and the
interest calculation shall be on a basis of a 365-day cycle, (applicable
currencies are GBP/HKD/SGD/ZAR) or of a 360-day cycle (currencies other than the
above-mentioned currencies), which also works for a leap year.

(viii)    For the calculation of interests, discount interests, guarantee and
service fees, etc., as set out in this Agreement, if it fails to properly
reflect the costs of the Bank's acquisition of related funds due to market
disruption, the Bank may renegotiate with the Customer, and shall not be subject
to the original loan notice or any other agreements.

The money market loan capital costs mentioned above refers to the loan pricing
costs of the Bank's business unit provided by the capital movement unit of the
Bank.

3.         The Customer agrees that, regardless of the time limit of the claims,
for all types of deposits deposited by the Customer in the head office and
branches of the Bank and all claims to the Bank, the right of set-off can be
exercised to offset all debts the Customer owed to the Bank after the Customer
has been notified, while all the bank books and credentials issued to the
Customer by the Bank shall be inefficient within the scope of offset. However,
provided that there is a prohibition against the offset by law, or that the
Customer has stated that those may not be offset, or that it is on the basis of
voluntary service or a payment made by a third party to the Customer through the
Bank for a transaction, the offset shall not be exercised.

4.         When the Customer pays off the debts or amortizes the debts, the
debts of the Customer shall be required to be paid off in the order of various
fees, liquidated damages, interests, deferred interests and principal in
accordance with the provisions of Article 323 of the Civil Code. If there is
more than one debt and the Customer's payment is insufficient to cover all the
debts, the debts shall be offset in accordance with the provisions of Article
321 or 322 of the Civil Code. However, when the Bank handles its internal
accounting under relevant laws and regulations, the total amount of its claims
shall still be calculated in the above order of compensation.

5.         For any changes of the name, organization, contents of the
corporation article, seal, representatives, limits of the representative's
permission, notice address, etc., or other changes that may affect the Bank's
rights and interests, the Customer must immediately notify the Bank of those in
writing.  If the Customer fails to notify the changes, the Customer shall be
liable for any consequent disputes or damages caused to the Bank. If the
Customer violates the above notification obligation of address change, or if the
notice of the Bank cannot be served due to causes that are imputed to the
Customer,  the mailing and delivery of the last notice address of the Bank shall
be deemed to have arrived after a usual postal period.

6.         In the following cases, all debts of the Customer owed to the Bank
(including the guarantee balance that has not yet been reimbursed by the Bank),
shall lose the benefits of the time limit, the Bank may request the Customer to
pay off the debts, however, in the exercise of the acceleration clause in
accordance with the causes set forth in sections 6 to 11, the Bank shall notify
the Customer in advance of a reasonable period of time.

(i)        The Customer fails to pay off the principal or refuses to accept or
pay any debt as agreed.








(ii)       The Customer has applied for settlement, adjudication of bankruptcy,
or corporation reorganization under the bankruptcy law, or has been informed by
the clearing house of transaction refusal (regardless of whether the transaction
relation has been resumed or not), or the Customer's business has been shut down
or the debts are being settled.

(iii)      The Customer has the obligation to provide collaterals as agreed yet
has failed to provide them.

(iv)      When any of his/her heirs declares to be heir in tail or abandons
inheritance because of the Customer's death.

(v)       The confiscation of the main property of the Customer for criminal
reasons has been declared.

(vi)      The Customer fails to pay any interests as agreed.

(vii)     When the collaterals are sealed up, or the collaterals are lost and
damaged, or the value of the collateral decreases or is insufficient to pledge
the claims, or the guarantor has a bad credit, and the request the Bank made to
replace him/her has failed.

(viii)    The Customer is under the circumstances of compulsory execution,
sequestration, provisional injunction or other property preservation actions
that may put the Bank at risk of being unable to collect compensation.

(ix)      The actual use of the funds of the Customer's debts to the Bank is not
in conformity with the approved use of the Bank.

(x)       Under objective circumstances where major adverse changes occur in
management, operation, or financial conditions of the Customer, the Bank may be
at risk of not being fully compensated for the claims.

(xi)      For credit facility transactions, the statements made or documents
(including transaction vouchers and relevant transaction documents) provided by
the Customer are in violation of good faith such as being false or concealed, or
has violated this Agreement or the commitment, or any objective circumstance
occurs where other bad credit problems are found.

7.         If the Customer is under circumstances that match the causes of
Article 6, the Bank may reduce or terminate the approved amount limit at any
time, and if it involves any disputes or expenditures of a third party, the
Customer shall be fully responsible for it; the Bank shall also have the rights
to request the Customer to pay off each debt, and dispose the collaterals
directly without notifying the Customer, so as to offset the debts owed to the
Bank and all the expenses incurred as a result of the punishment. If any other
assets and property of the Customer are store in the Bank, the bank shall have
the right to retain them. And if the Bank has difficulty in obtaining funds,
thus it has to adjust the date and amount of the loan, provided that the Bank
has charged a commitment fee and have not made the loan, the commitment fee
shall be returned to the Customer in proportion of the amount of the loan not
yet transferred.

8.         Under circumstances where the credit facility deeds of the Customer's
debts owed to the Bank are lost or damaged, the Customer shall be willing to
make a correction in accordance with the intent of the Bank, or to carry out the
debts based on the amount as described in the copies of the original documents,
miniature copies, account books, bookkeeping notes and computer-generated
documents that are kept by the Bank.

9.         When the Customer applies for the credit facility service, he/she
must issue one or more protest waived as required by the Bank, and must
authorize the Bank to fill in the maturity date of the promissory






note, and submit it to the Bank for keeping, and for serving as a means to pay
off the Customer's debts to the Bank with this Agreement as a proof of
authorization. If the Customer fails to perform the terms set out in this
Agreement or in other deeds, the Bank may exercise the rights in the
instrumental laws with this promissory note. The Customer also acknowledges that
the promissory note delivered to the Bank shall be a means of compensating the
Customer's debts under this Agreement, that is, the so-called indirect payment
in Civil Code and shall coexist with the Customer’s debts under this Agreement.

10.       If all notes issued, endorsed, accepted or guaranteed by the Customer
are not paid, accepted or are not to be prompted or accepted, upon receipt of
the Bank's notice, the Customer must pay off the loan immediately regardless of
the situations. For the above unpaid promissory note, the Customer agrees to
waive the Bank's notification obligation set out under Article 89 of the Law of
Negotiable Instruments.

11.       The Customer shall be willing to accept the Bank's supervision over
the use of the credit, the audit of business financial affairs, the examination
and supervision of collaterals, and the inspection of relevant account books,
statements (including the consolidated financial statements of related
companies), receipts and documents. When the Bank deems it necessary, it may
also require the Customer to fill in and submit the above credit investigation
documents on time, or provide an account statement signed by an accountant that
is approved by the Bank, and may request the signing accountant to provide a
working paper. However, the Bank does not have the obligation to monitor, audit,
examine, supervise and inspect them. The Customer shall be willing to accept the
Joint Credit Information Center (hereinafter referred to as "Joint Credit
Information Center") inspect relevant account books, statements and receipts and
documents. When the Joint Credit Information Center deems it necessary, it may
also require the Customer to fill in and submit the above credit investigation
documents on time, or provide an account statement signed by an accountant that
is approved by the Center, and may request the signing accountant to provide a
working paper. However, the Joint Credit Information Center does not have the
obligation to inspect them.

12.

(i)        The Customer agrees that within the scope of business registration
special cases and specific purposes, the information of the Customer may be
collected, processed and used by the Bank, or may be internationally
transmitted, or may be provided to a third party authorized by the Bank for
handling its affairs on its behalf, (including but not limited to agencies that
are authorized to conduct market research).

(ii)       When the Bank and other subsidiaries of Taishin Financial Holding
Co., Ltd. to which the Bank belongs interactively use the customer information
in compliance with laws and regulations such as the Financial Holding Company
Act, Financial Holding Company and Subsidiaries of Financial Holding Company
Cross-selling Regulations and Personal Information Protection Act, except for
the name and address, such information being interactively used must not contain
other basic information (including but not limited to information such as
unified ID number, date of birth, age, sex, e-mail, telephone number,
occupation) and transaction information on account, credit, investment,
insurance and other information related, unless otherwise stipulated in laws or
based on the agreed contract signed by the Customer or the written consent.

(iii)      The Customer   ☐agrees   ☑disagrees    to provide other information
and transaction information on accounting, credit, investment and insurance
besides name and address to the following subsidiaries of Taishin Financial
Holding Co., Ltd., and use the above-mentioned information interactively in
accordance with the foregoing provisions. In case of any addition to or change
of the subsidiaries, the relevant information will be announced and disclosed on
the official website of Taishin Financial Holding Co., Ltd. If the Customer does
not tick it, it means that he/she agrees the






criteria shall be subject to what indicated in the Agreement on Interactive
Usage of the Customer Information that was signed most recently by the Customer.

Taishin Financial Holding Co., Ltd.

Taishin International Bank Co., Ltd.

Taishin Securities Co., Ltd.

Taishin Financial Insurance Broker Co., Ltd.

Taishin Securities Investment Trust Co., Ltd.

Taishin Securities Investment Advisory (TSIA) Co., Ltd.

Taishin Asset Management Co., Ltd.

Taishin Venture Capital Investment Co., Ltd.

 

Stamp with the reservation seal for this Agreement

 

 

(iv)       In case of any changes in the Customer's personal information, he/she
can notify the customer service center of the subsidiaries of Taishin Financial
Holding Co., Ltd. at any moment to request for modification or supplement.

The Customer also can notify the customer service center of the Bank (Tel No.
0800-023-123) at any moment to stop the interactive usage of the Customer's
personal information and cross-selling or business promotion activities.

(v)       The Customer agrees that the Bank can provide the Customer's
information to the Joint Credit Information Center to file and use, and agrees
that the Joint Credit Information Center can provide the filed information to
other members for reference. And if it is the case that transfers to the credit
guarantee of the middle and small-sized enterprises credit guarantee fund, the
Customer also agrees that the fund queries and uses the Customer's customs
declaration document at the Joint Credit Information Center within the duration
of the Customer’s debtor-creditor relationship and the business scope defined by
the fund’s donation charter due to business needs.

(vi)      The Customer agrees that the Bank, for specific purpose of the credit
assignment, provides the Customer's debt-related information to the creditor’s
rights assignee and the person who is in charge of the price identification
check for the creditor's right for filing, but the bank shall urge these
information users not to leak such information to third parties in accordance
with the Banking Law, the Personal Information Protection Act and the security
stipulations of other relevant laws.








13.       The Customer knows and agrees that the Bank's accounts collection and
payment activities, computer processing activities or other accompanying
activities related to this Agreement (including but not limited to data input,
processing and input of the information systems, development, monitoring and
maintenance of the information systems, marketing, form printing, packaging,
delivery and mailing, data storage for forms and vouchers, accounts collection
and legal procedures, property valuation business and other outsourced
businesses approved by the competent authority, etc.) can be handled by an
appropriate third party, which is entrusted by the Bank when the Bank deems it
necessary, in accordance with the provisions of the competent authority; the
Customer agrees that the Bank can submit the information of the Customer to the
third party to undertake the related works.

14.       If the Customer is a domestic (legal) person or a foreign (legal)
person, and has various debt relationships with the Bank, the establishment
conditions, methods and validity of his/her legal actions are applicable to the
laws of the Republic of China. The Customer fulfills the debt and uses the
location of the Bank as the place of performance, all the actions at law that
occurred due to this Agreement, regardless of whether the domicile or
nationality of the Bank or the Customer has changed, the Customer agrees to
accept the Taiwan Taipei District Court or N/A District Court as the competent
court of first instance of both parties. If the Customer is a company
established outside the Republic of China or does not have a residential address
in the Republic of China, they shall be agreed that the Bank and the competent
court may send the relevant legal documents (including any pleadings,
notifications, notice of entry of judgment or other notices) to the address of
the Customer’s  process agent in the Republic of China by mail. The name and
residential address of the process agent are detailed in "Other special
provisions" in Chapter IV. 

 

15.       The Customer agrees that the creditor's rights owned by the Bank
against the Customer shall be granted to a trust institution in accordance with
the Article 6 of the Financial Assets Securitization Act and the related laws,
and agrees that the Bank shall make an announcement instead of a notice for such
granting or transfer; the Customer also agrees that the bank shall make an
announcement instead of a notification when granting the creditor's rights for
the purpose of financial assets securitization. And if the assets trust or
transfer involves a person responsible for the debts, the Customer shall be
regarded as acknowledged if they do not object to it during the period of the
Bank's announcement.

16.       The signatures and seals on this Agreement are confirmed by the
Customer, and thereafter the transactions between the Customer and the Bank
shall take effect under either the signatures or seals, or seals or signatures
style of the agreement transaction (or authorization) on the Transaction
Agreement signed separately with the Bank.

17.       In addition to the terms of this Agreement and related credit facility
deeds, if there is any unaccomplished matter, the Customer is willing to follow
the agreements and various transfer applications agreed separately with the
Bank, or the "Uniform Customs and Credits", "Uniform Rules for Collection" and
"International Guarantee Letter Practice" awarded by the International Chamber
of Commerce and the terms concluded by the international rules interpreted by
the terms of trade, and agrees that they are part of this Agreement.

 

Chapter II

Special Terms of Individual Credit Facility

 

Section I        (Guarantee) Overdraft








18.       The Customer agrees to disburse in accordance with the conditions
approved by the Bank and the method of disbursement. If the contract expires
during the overdraft period and the contract facility is not approved by the
Bank, the principal and interest shall be paid in full. Within the agreed
period, if the actually used average balance is less than half of the limit, the
Customer is willing to pay the credit facility commitment fee in accordance with
the Bank regulations.

Section II        General (Guarantee) Loan

19. The Customer shall pay off the loan according to the agreed repayment
method.

 

Section III       Advancing domestic fare and discount

 

(I)        Common Terms

 

20.       The Customer hereby expressly declares that if the Customer provide
the bills to borrow or discount from the Bank, whether or not it is defective
for the bills, causing the Bank suffers damage, the Customer is willing to
abandon the benefits of the time limit to pay off all debts in a timely manner
and to compensate the Bank for damages. The refusal to pay off and compensate
shall not be made on the pretext of the defect of the bills, or the
incompleteness of the legal procedure notice, or the statute of limitations.

(II)      Special terms and conditions for domestic fare advanced

21.       The Customer should issue “Loan Drawdown Application ”,  “list of
ticket receivable” and provide ticket receivable  approved by the bank when
reusing the fare quota approved by the bank during the specified period of time,
and request the bank to appropriate funds once for all or by time within the
quota range verified and approved by the bank. The exchange gain of the ticket
receivable at maturity is deposited with “special account for compensation of
domestic fare advanced”; and it is agreed that:

a. The bank is authorized, depending on its authorized signatory’s seal, to draw
money from this special account at any time to compensate all debts that the
Customer owes the bank, and uses this agreement as the proof of the
authorization.

b. The Customer may not break into the savings in the special account without
the consent of the bank; and the account does not provide a passbook except
providing a bank statement at the request of the Customer.

 

(III)     Special terms and conditions for discount

22.       The Customer agrees with the bank that the Customer can request the
bank, depending on the note approved by the bank, to discount within the limit
approved by the bank; and the Customer should pay off the discount funds by
the deadline when the discount note expires or when the Customer receives the
notice of payment.

23.       For the debt arising from the discount that the Customer applies for
according to this agreement, although its amortization period is after the
period of the request of the discount according to the record of the discount
note, the Customer should still be liable for satisfaction according to the
regulation of this agreement.

 

Section IV       Authorized acceptance








 

24.       The Customer agrees with the bank that the Customer can issue drafts
within the conditions approved by the bank and ask the bank for acceptance, and
the maximum duration from the acceptance date to the due date for the drafts for
which acceptance is applied is discussed separately by both parties.

 

Section V        Authorized guarantee

 

25.       The amount of money, time limit, content and so on of the items
guaranteed by the bank on behalf of the Customer (appointer) are subject to the
guarantee document issued by the bank. However, when the actual tax amount
payable calculated by the Tax Collection Office exceeds the original guarantee
amount, the Customer should agree to adjust the total guarantee amount at any
time and bear the responsibilities of paying for all tax amount payable and late
fees.

26.       The duration of the quota is from the date of contract to the date
when the Customer pays off all payables of the items guaranteed by the bank. In
addition, the Customer promises to pay cash immediately according to the balance
that should be paid when the guaranty liability is not discharged to the bank as
the provisional disbursement when any situation in the article VI happens, and
if there is a balance left after discharging of the bank’s guarantee liability,
this balance should be returned by the bank without interest.

27.       The Customer should pay the guarantee commission to the bank and pay
in full in the agreed payment method, and if the tax payable exceeds the
original bonded amount because of the actual tax payable calculated by the Tax
Collection Office, the Customer should pay the extra differentials of the
guarantee commission. When the items guaranteed by the bank on behalf of the
Customer expires and the Customer requests for facility and the bank renews the
guarantee, the Customer should pay the deferred guarantee commission according
to the regulation of the bank. However, if the duration of guarantee period is
shortened, the Customer may not request a return of the paid fees. For postage
and other charges (if any), the Customer should pay them separately.

28.       When the items guaranteed by the bank on behalf of the Customer
expires, the Customer should carry out these items on time and inform the bank
at any time by post of the disposal situation, and at that time, if the
guarantee payment is paid by the bank because of the failure of the carrying out
of the items by the Customer due to the Customer’s delay, the Customer should
pay the interest and penalty generated from the date when the bank pays the
guarantee payment to the date when the Customer pays off to the bank.

29.       When the guarantee amount is counted by foreign currencies, the risk
of the changes in exchange rate is borne wholly by the Customer. And if the bank
suffers a loss due to the changes in exchange rate of the foreign currencies,
the Customer would bear all responsibilities of compensation. Unless otherwise
agreed, the foreign currency amount guaranteed in this contract is calculated by
the highest exchange rate during the guarantee period or decided by the bank
when converting to the NTD.

30.       When the Customer fails to fulfill the items agreed with the third
party creditor, the bank can perform the guarantor liabilities directly and
unconditionally based on the letter of guarantee issued by this contract once
the third party creditor notice the bank, in written form, fulfill the guaranty
liability. The Customer neither can claim for liability exemption based on the
defenses between the Customer and the third party creditor or any third party,
nor can claim for liability exemption for the reason of force majeure
circumstances (such as natural disaster, earthquake, war and so on) or for any
other reasons.

 

 

 








Section VI

Issuing letter of credit and import financing

 

(I)        Common Terms

31.       For the draft issued by the domestic and foreign sight letter of
credit and usance letter of credit (hereinafter referred to as letter of credit)
under this agreement, the Customer should still be liable for satisfaction
although the expiring date of the draft is after the duration verified and
approved by the bank; and when applying to the bank for issuing letter of
credit, the Customer should check and submit the transfer application and the
relevant documents required by the bank, and apply to the bank for making
advances. The Customer is willing to pay off every debt according to the
regulations of this agreement, and will take no exception to it for the reasons
of application for issuing letter of credit or for other reasons.

32.       When applying to the bank for issuing letter of credit, the Customer
recognizes that each sum of money listed in the transfer application and its
interest and all expenses are the sum of money of the payment or advance
guaranteed by the bank on behalf of the Customer (if the Customer has
self-prepared margin, they are the differentials after deducting of the margin),
and agrees to authorize the bank to pay the fare of the draft under each letter
of credit with the relevant documents (such as the transfer application and (or)
the draft under its letter of credit) as credentials. The Customer is willing to
pay off every debt mentioned above according to the regulations of this
agreement.

33.       The Customer acknowledges and agrees that if the drafts and the
relevant documents mentioned under the Letter of Credit in this Agreement, on
the surface, are considered to be complied with the terms of the Letter of
Credit and honored by the Bank after review, the Customer shall pay the relevant
amount to the Bank on the Settlement Day. If the Customer does not pay off or
deposit the fare within the time limit for repayment, according to this
Agreement, the deferred interests and liquidated damages shall be calculated
from the date of disbursements or the expiring date of the drafts, and shall be
paid. Even though or if the drafts and relevant documents mentioned above are
proved to be untrue, or counterfeit and altered, or flawed afterwards (including
the situations such as the actual quality and quantity of the goods are
inconsistent with the related description on the documents), the Bank shall not
be liable for all of it, and the Customer shall never refuse to pay off for any
reasons. The Customer shall still take the responsibility to pay off the advance
payment made by the Bank, the principal and interest on the loan, as well as
all expenses originated from it according to the provisions of this Agreement.
If there are any benefit-related damages caused to the Bank, the Customer shall
still be liable for them.

34.       For the goods purchased with the advance payment or the loan,
(including the goods in transit), if the Bank suffers any loss due to the
default on the contract or delay in delivery by the seller, or there are any
other force majeure events, the Customer shall be responsible for it. If the
Letter of Credit expires, the Bank can cancel it directly, and use the refunds
of the remittance to offset the balance of the advance payment and /or the loan
made under this Agreement.

35.       When the goods, specification, unit price, total amount and delivery
condition listed on the Import Letter of Credit signed by the Bank at the
request of the Customer, or on the Letter of guarantee for production of bill of
lading or the Endorsement of Bill of Lading stated under Collection are
inconsistent with those described in later delivered shipping document, the
Customer shall be responsible for the outstanding balance repayment, acceptance
of bill, payment and all other procedures based on the condition listed in
the shipping document delivered to the Bank. If the Bank suffers any losses due
to the inconsistency of the contents between the document signed by the Bank and
the documents delivered, the Customer shall take responsibility to make
compensation for all the loss.  The contents in that Delivery against Bank
Guarantee or that Endorsement of Bill of Lading are deemed as the appendixes of
this Agreement, with which the Customer shall comply.








36.       The Customer agrees to mortgage the purchased material and the
collateral provided separately (such as the personal property and real property)
together as the guarantee, and agrees that the Bank shall gain the pledge of
rights for all the delivery roof of the procurements (such as import license and
the relevant bills of lading), and the Bank shall gain the Chattel Pledge of the
purchased material once it is delivered. Also, the Customer agrees to purchase
the insurance for the material mentioned above, take the Bank as the primary
beneficiary, and use this Agreement as the basis in writing for defining the
Pledge.

37.       In the event that the Customer is unable to repay the advance payment
and the loan under each import according to this Agreement, or the Bank
considers that the financial situation of the Customer is getting worse
obviously, or the Bank suffers any loss or has the risk of suffering the loss
due to the failure of performing the custom and delivery-related procedures in a
timely manner after the delivery of the shipping document, the advance payment
and the loan are deemed as maturity in real time, and the Bank has the right to
choose to request the compensation in NTD based on the exchange rate from the
date of delay, and for protecting the creditor's right, the Bank can make entry
and  pick up the delivery on behalf of the Customer, and auction, or dispose the
imported goods and other collateral (including disposal method, prices, time and
so on) to offset the balance of the principal and interest on the Bank’s advance
payment, as well as all expenses and losses originated from the disposal
(including the taxes, warehouse rental fee, transport fee and other expenses
paid to make entry and pick up the delivery). If it is still insufficient, the
Customer shall be jointly and severally liable for making up the difference.

38.       For the goods in each import, the Customer shall obtain the prior
consent of the Bank in terms of the insurance types and insurance conditions in
the event that the goods are imported based on FOB,  C&F or similar price terms,
and the original copy of the insurance policy and premium receipt shall be given
to the Bank for keeping in the event that the proper insurance is purchased with
the Bank being the primary beneficiary, while the expenses required for
purchasing the insurance are all borne by the Customer,. If the Customer delays
to arrange the insurance matter or fails to renew the insurance once it expires,
the Bank has the right to handle these procedures on behalf of the Customer, but
the Bank has no obligation to have it insured on behalf of the Customer. If the
insurance expenses are paid in advance by the Bank, the Customer shall repay
them immediately; if there is any delay, the Bank may include such fees in the
amount of credit and the interest shall be counted according to the provisions
of this Agreement.

 

(II)      The Issue of Domestic Letter of Credit

39.       In order to make the purchase within the Republic of China, the
Customer needs to request the Bank to issue the domestic sight Letter of Credit
and usance Letter of Credit in a revolving manner within the approved credit
limit, and honor the draft with the Bank being as the drawee, which is signed
and issued by the beneficiary (specified in the Letter of Credit) according to
the provisions of the above Letters of Credit.

40.       Unless otherwise agreed, if the Customer delays to repay the advance
payment and the principal and interest on the loan under each Letter of Credit,
he or she is willing to pay the deferred interests and liquidated damages that
shall be calculated based on the prime lending rate set by the Bank on the date
of disbursements plus the annual percentage rate of 2.25%, starting from the
date of disbursements or the date of repayment.

(III)     The Issue of Foreign Letter of Credit

41.       In order to apply for the exchange settlement in the Bank for the
overseas purchase now or in the future, hereby based on the proportion of the
approved limit by the Bank, the Customer prepares the security deposit by
themselves according to the contract and requests the Bank to issue the Letter
of Credit and pay the foreign currency loan in advance in a revolving manner
(hereinafter referred to as the advance payment) within the approved credit
limit, or accept the Delivery against Bank Guarantee/Endorsement






of Bill of Lading, while the Bank agrees to use foreign currency to make the
advance payment or include this payment converted as NTD into the Customer's
loan account and have it transferred to repay the advance payment mentioned
above when the relevant documents received.

 

42.       The Customer agrees that, the Bank shall advance or (and) accept the
Letter of Credit issued for his/her application in accordance with relevant laws
and regulations and conventional practices, by this time, the Customer shall
submit the documents required and the agreed import license (if any) to the Bank
as stipulated in the transfer application, and the Customer shall also be
willing to use the shipping documents and goods under each Letter of Credit as
the guarantee for the Bank's advances and/or loans under that Letter of Credit,
and this Agreement shall be used as a proof of collaterals provided and the
advances or loans of the Bank.

43.       Upon arrival of the shipping documents under each Letter of Credit and
after a notice (written or verbal) has been given by the Bank, the Customer
shall pay or accept the fare of the draft under each Letter of Credit within the
reasonable liquidation period stipulated in the "Uniform Customs and Credits";
however, if the Bank has advanced the fare first, the Customer shall pay off
each advance within ten days after the Bank has issued a notice (written or
verbal) and pay the interests and related expenses, and shall conduct the
exchange settlement based on the spot foreign exchange selling rate set by the
Bank on the day of repayment, or repay them with its own foreign exchange funds.

Under any one of the following circumstances, the method of paying off shall be
as follows:

(i)        If the goods are delivered under the Letter of Credit at sight, and
the shipping documents have not been delivered up to the point where shipping
guarantee needs to be applied, the Customer shall be willing to pay off
immediately, and the same shall apply in case that the Customer applies for an
endorsement of sub-bill of lading.

(ii)       In the event of partial shipments of the goods, the amounts of the
partial shipments shall be repaid in advance on the basis of the proportion of
the amount of the Letter of Credit and/or the advances.

(iii)      If the shipping documents are delivered only after the expiry of the
validity period of the Letter of Credit, and meet the requirements at the time
of handling documentary bills, the Customer shall be willing to pay off
immediately.

(iv)      With the Bank's approval to change the loan to other foreign currency
loan or NTD loan, the relevant regulations of the Bank regarding foreign
currency loans or NTD loans must be followed.

44.       The period of advance or acceptance under each Letter of Credit must
not exceed the maximum number of days approved by the Bank, and the date of
repayment of each debt shall be determined on the maturity date of each draft or
on the maturity date notified by the Bank.

45.       For each advance and loan under this credit facility,  if they are
repaid within the time limit of liquidation set out in the preceding article,
interests for the portion of NTD and foreign currency advances shall be
calculated at the loan interest rate agreed by the Bank from the actual date of
disbursements (that is the debit date of the Bank's deposit counterpart for a
Letter of Credit with an authorized debit clause; and the date when the Bank
makes the account and sends the payment message for a Letter of Credit without
an










authorized debit clause) of the Bank to the date of repayment set forth in the
preceding article.

46.      When the Customer defers repayment of the advances or the principal and
interest of the loan under each Letter of Credit, he or she shall be willing to
pay deferred interests and liquidated damages as agreed at the foreign currency
lending rate shown on the Bank's bulletin board at that time, starting from the
date of disbursements or the date of repayment.

47.       If the Customer fails to repay this loan within the agreed time limit,
the Bank may directly convert the debt to a NTD loan, and the Customer shall
have no objection to the preceding exchange date, exchange rate amount, interest
rate, etc. However, the Bank has no obligation to do the conversion.

48.       Relevant clauses in this Agreement shall also apply to the letter of
credit financing issued by the Bank that is entrusted by the Customer.

49.       Due to causes and factors that are not imputable to the Bank, errors
or delays occur when a communication agency is delivering the Letter of Credit
of this Agreement, or technical terminological interpretation errors occur, and
all or part of the documents, or goods or the quality, quantity or value of the
goods written in the documents are lost, damaged or delayed, or have not arrived
at the place of delivery, and the goods are lost or damaged whether in transit
or after the delivery as a result of not purchasing insurance, insufficient
insurance coverage, or any third party's blockage or detention and other
factors, the Bank shall not be liable for any of those. Under any of the above
circumstances, the amount of the Letter of Credit shall still be paid in full by
the Customer.

(VI)     Import Collection Financing

50.       The Customer acknowledges that the amount stated in each transfer
application and its interests and all expenses incurred are the amount of the
payment or advance guaranteed by the Bank on behalf of the Customer, and agrees
to authorize the Bank to pay the fare of the draft or O/A under each D/A or D/P
with the transfer application and/or relevant documents as credentials. The
Customer shall be willing to pay off every debt arising from the above
application for import collection financing in accordance with the provisions of
this Agreement.

51.       If the Customer applies import collection D/A or D/P, or shipping
guarantee or endorsement of sub-bill of lading under the import collection, or
O/A for convenience of present or future exchange settlement transactions at the
Bank to purchase goods from abroad, the Bank may approve foreign currency
advances, or direct accounting of the NTD loan and repayment of the above
advances through transfer upon arrival of the documents.

52.       The Customer agrees that the Bank shall advance or (and) accept the
foreign import collection payment for goods in accordance with relevant laws and
regulations and conventional practices, and the Customer must submit the
documents required and the agreed import license (if any) to the Bank as
stipulated in the transfer application, and the Customer shall also be willing
to use the shipping documents and goods under each import collection as the
guarantee for the Bank's advances and/or loans under that import collection, and
this Agreement shall be used as a proof of the collaterals provided and the
advances or loans.

53.       When the Customer imports goods and materials by way of import
collection, with the consent of the Bank, the Customer may apply for shipping
guarantee or endorsement










of sub-bill of lading to the Bank within the agreed amount limit, and when
transferring each time, the Customer must provide the shipping guarantee or
endorsement of sub-bill of lading applications and the relevant documents
required by the Bank. The Customer acknowledges that, according to the contents
of each application and the amount and terms agreed in relevant deeds and
documents, he/she shall be liable for the damages to the Bank until the Customer
completes the bill acceptance or payment when the foreign documents are
delivered to the Bank.

 

Section VII         Outward Bill and Export Finance

(I)        Outward Bill

54.       Since the date of this Agreement is signed, any terms stipulated in
this section shall apply to the documentary draft(s) and/or receipt(s) issued or
endorsed by the Customer, whether the negotiation or discount to the Bank is
made directly by the Customer or through other people, it should be the same,
unless required by the Bank, there is no need to re-enter this Agreement for
each negotiation or discount.

55.       The Customer is willing to provide the shipping documents (they are
used to apply to the Bank for negotiation or discount) and the relevant goods to
the Bank as collateral, in order to guarantee the amount of money, interest and
any related charges in the documentary draft(s) and/or receipt(s) issued or
endorsed by the Customer of the Bank.

56.       The Customer acknowledges that the negotiation or discount made by the
Bank against the Customer is an advance rather than a buyout, and the Bank
reserves the right to claim to a restitution at any time. After the documentary
draft(s) and/or receipt(s) are negotiated or discounted by the Bank, if the
draft and/or subsidiary documents were not in conformity with the conditions set
out in the letter of credit, or due to any other reason, the discount or
correspondent bank of the Bank refused to deal with the documentary draft(s)
and/or receipt(s), or the bank issued the letter of credit refused payment, or
the other party rejected the goods due to the quality and quantity of the goods
are found to be different on delivery or other occasions, or any other reason,
the Customer shall take full responsibility, upon the Bank’s notice, the
Customer shall immediately reimburse the Bank the amount of money, interest (The
interest rate is subject to the foreign currency borrowing rate of the Bank on
the date of negotiation) and any other accompanying fees of the draft. And the
Customer still authorizes the Bank, if the Bank or the Bank’s correspondent bank
deems it necessary, the Bank may present a guarantee to the bank issued or
accepted the letter of credit without noticing the Customer, and the Customer
shall take full responsibility for the guarantee.

 

57.       If any bank (the bank issued, accepted, conformed the letter of
credit, drawee bank and so on) related to the letter of credit is declared
bankruptcy, seizure, provisional attachment, provisional injunction and auction
due to insolvency, or when it is filling for bankruptcy or settlement, the
Customer shall immediately reimburse the Bank the amount of money, interest and
any other accompanying fees of the negotiation or discount.

58.       The Customer authorizes the Bank or the Bank’s correspondent bank to
send documentary bill(s) and/or receipt(s) by any means that the Bank or the
Bank’s correspondent bank deems appropriate.

59.       If documentary bill(s) and/or receipt(s) is damaged or lost in
delivery, or is deemed damaged or lost, or is wrongly delivered, etc., causing
delay in delivery to the place of payment. Upon the Bank’s notice, the Customer
shall provide the Bank the documentary bill(s) and/or receipt(s) again according
to the records retained by the Bank, or immediately reimburse the Bank the
amount of money, interest and any other accompanying fees of the negotiation or
discount according to the Bank’s instructions.








60.       If the documentary bill cannot be accepted by the payer, or cannot be
paid by the payer or the acceptor due to foreign intervention, or the draft is
unable to pay, or the remittance cannot be remitted to the Bank, because of the
local laws and regulations or any other reason, whether the draft and/or
subsidiary documents are returned or not, the Customer agrees to provide the
collateral upon the Bank’s notice that it must increase the collateral.
Otherwise, the Customer is willing to immediately reimburse the amount of money,
interest and any other accompanying fees of the draft without objection.

61.       If the creditor’s rights of the draft is not established due to the
documentary bill lacks of essential items that it should have, or the creditor’s
rights of the draft is eliminated due to aging or lack of formalities, the
Customer is still willing to reimburse the Bank the face amount of the draft,
together with the interest accrued before or after the expiry of the draft, and
all accompanying fees.

62.       In the event of any damage to the Bank due to defects in draft and/or
subsidiary documents, the Customer is willing to reimburse for any damages the
Bank suffers for any reason.

63.       The Bank does not have the responsibility to identify the authenticity
of the seal, signature and text written by the Customer on the draft or any
other documents. If the seal, signature or text is forged, altered or stolen,
the Customer is still willing to reimburse for any damages the Bank suffers.

64.       The Customer authorizes the Bank, or any of the Bank’s managers, or
agents, or draft and/or receipts holders to (but not necessarily) insure all
insurance against the collateral of the draft and/or receipts, including
robbery, shore fires, etc. All insurance premiums and related expenses can be
added to the draft amount, which will be borne by the Customer.  In addition,
the Bank has the priority of compensation for the draft and/or receipts, the
collateral, together with the above fees, and may directly dispose of the
collateral to cover the Bank’s creditor’s rights, other related expenses, or the
fees related to insurance which are paid by other third parties, without affect
the Bank’s right to request other draft debtors. Also, the bank may sell some of
the collateral to cover the necessary freight, premiums and other expenses. At
the same time, the Bank may represent the Customer to handle all necessary
incidents and charge for this service. If the Bank does not object to the
specified wharf or warehouse, the Customer shall transfer the goods to a public
or private wharf or warehouse in accordance with the instructions of the payer
or the acceptor.

65.       The Customer authorizes the Bank, or any of the Bank’s managers, or
agents, or draft and/or receipts holders to accept the conditional acceptance of
the payer, and after payment of the draft on the maturity date, he/she may hand
over the subsidiary documents that are accompanied by the draft as guarantees to
the payer or the acceptor. Such authorization may also apply to participation in
acceptance.

66.       The Customer authorizes the Bank to deliver the goods to anyone in
batches at any time before the maturity of the draft if it is deemed appropriate
by the Bank, acceptor, or its representative (but it's not mandatory). When all
or part of the goods are delivered, an appropriate amount of money shall be
charged, which shall be in a reasonable proportion to the value of the goods
listed on the invoice or to the amount of money written in the guaranteed draft.
The interpretation of the corresponding amount of money above shall be
determined by the Bank.

67.       The Customer authorizes the Bank, or any manager or agent of the Bank,
or the draft and /or documents holder, and when the draft is presented for
acceptance but rejected by the acceptor, or when the draft is mature but the
payer refuses to pay, the Customer waives the requirement for a certificate of
protest. For the above-mentioned refusal to accept or pay, or the payer's or
acceptor's stopping to pay, declaring bankruptcy, or carrying out liquidation
before the maturity of the bill, the Bank may sell all or part of the collateral
of the draft and/or documents in such a way as is deemed appropriate by the Bank
or the holder of the draft and/or documents (whether or not the draft has been
conditionally or absolutely accepted by the acceptor), and use the proceeds to
pay the bill and its remittance fee after deducting the service fee






and commission. And if there is a balance, the Bank or the holder of the draft
and/or documents may use it to pay off the Customer's other bills (whether or
not they are guaranteed), the Customer's borrowings from the Bank, or other
debts that Customer is obligated to pay to the Bank. For the damage or loss of
insured goods, the Customer authorizes the Bank to obtain compensation in
accordance with the insurance policy, deduct the service fee, and handle the
remaining net amount of money using the above method, the same as the case of
disposing and selling other goods.

68.       Unless otherwise agreed, the holder of the draft issued by the
Customer may exempt from making a certificate of protest when exercising the
right of recourse. Although the Customer waives the requirement for a
certificate of protest, the Customer has no objection if the Bank or the Bank's
correspondent bank considers it necessary to have a certificate of protest.
Wherever a protest for nonpayment or nonacceptance is made, it is legal and
valid for the Customer and does not require any proof.

69.       If the net proceeds from selling the goods are insufficient to pay the
amount written on the draft and /documents (including the exchange difference
under the exchange currency rate at that time), the Bank, any manager or
agent of the Bank, or the draft and/or documents holder are hereby authorized to
issue a draft to the Customer to obtain compensation for the insufficient
amount, without affecting the right to press for the insufficient amount from
other endorsers. And the Customer agrees that the bill presented by the Bank or
the holder of the draft and/or documents is the evidence of the sale of the
goods and the evidence of the loss. The Customer shall promptly pay when the
draft presented.

70.       Regardless of the occurrence of the sale of goods, the Bank, any
manager or agent of the Bank, or the draft and/or documents holder are hereby
authorized to accept payment from the payer or acceptor before the maturity of
the draft, and deliver the bill of lading and other shipping documents to the
payer or the acceptor after the bill is paid off. If the Bank or the draft and
/or documents holder allows paying in advance, the rebate can be calculated in
accordance with the current interest rates at the place where the bill is paid.

71.       If the shipping documents will be delivered after the draft is
accepted, the Customer authorizes the bank to deliver the shipping documents
which are collateral of the draft to the acceptor after the draft is accepted by
the acceptor. In this case, if the draft is mature and the acceptor does not pay
or only partially pay, the Customer shall be responsible for any resulting
occurrence. The Customer shall reimburse the Bank for the entire amount or part
of the amount owed by the draft, and the resulting remittance fee and service
fee, and guarantee that the Bank will not suffer any damage as a result, or that
the Bank or the draft holder has the priority to be paid with money of selling
the collateral.

72.       If the draft payer refuses acceptance or payment, or the collateral
has arrived at the destination port prior to the maturity of the draft, the
Customer authorizes the Bank or correspondent bank of the Bank to take any
measures that the Bank or correspondent bank of the Bank deem necessary to
maintain such goods, such as the unloading, customs declaration, storage,
insurance of the draft collateral. The expenses incurred in taking the
above-mentioned measures, as well as any damage caused by the negligence of the
practitioners participating in the unloading, customs declaration, storage,
insurance, and wars, natural disasters, or other force majeure factors shall be
borne by the Customer.

(II)       Export Finance

73.       The export financing is limited to support the necessary capital
turnover before or after the Customer’s export, and the Customer shall export in
accordance with the terms and periods in the letter of credit issued by a
foreign bank, signed export contract, export order, or other export documents.
If it is time to repay, and the Customer cannot repay with the foreign exchange
from selling the exports, but repays with other income, the originally agreed
loan interest rate shall be applied since the date of the appropriation, except
as otherwise agreed between the Customer and the Bank.








74.       The letter of credit provided by the Customer must meet the following:

(I)        An irrevocable letter of credit that determines the Customer as the
beneficiary or an irrevocable letter of credit that transfers to the Customer by
the beneficiary.

(II)       The bank that issued the letter of credit is recognized by the Bank.

75.       The Customer agrees to deposit the aforementioned letter of credit,
export contract, or export order (all including amendments) in the Bank and to
undertake the transaction of outward documentary bills or collection in the
Bank. The Customer also authorizes the Bank to directly compensate for the loan
principal and interest as well as all the debts of the Customer at the Bank with
the payments received at the documentary bill date of outward documentary bills
and at the notification dates of the entry of the export collection, inward
remittance, and clean collection. This Agreement is used as a proof of
authorization.

76.       For the bills, orders, and letters of credit provided by the Customer
under this contract, if the payment is received before the expiration date of
the corresponding loan, the Customer agrees that the Bank can directly offset
the loan in advance.

77.       If the Customer undertakes the transaction of outward bills in the
Bank but the payment is refused abroad, or if payment isn’t received when the
export collection expires, or if there are other foreign buyers failing to pay
as agreed, the Customer is willing to pay off immediately without any
conditions.

 

Section VIII

Buy Foreign Currency Bills (Or Buy Clean Bills)

 

78.       In accordance with the provisions of the "Acquisition and Exchange of
Foreign Currency Bills Agreement" and other agreements, the Customer will
request the Bank to buy the foreign currency bills (or buy clean bills) under
the conditions approved by the Bank.

 

Section IX Currency Conversion of Foreign Currency Loans

 

79.       The Customer applies to convert foreign currency loans in according
with the "Application for Currency Conversion in Foreign Exchange Service", and
agrees to abide by the following terms. If any subsequent dispute or loss is
caused by changes in the exchange rate, it is the sole responsibility of the
Customer.

80.       The Customer agrees to convert the balance of foreign currency loans
into the agreed new currency based on the exchange rate negotiated with the
Bank. In addition, the collateral of the original loan is still the collateral
of the converted loan, and the interest rate calculation method, due date and
method of repayment shall be determined according to the original agreement.

 

81.       The loan interest before the conversion shall be paid off before the
conversion, and the Customer may convert it into NTD for delivery, according to
the spot selling exchange rate shown by the Bank on the clearing day. The
Customer agrees to calculate the converted principal and interest based on the
interest rate applicable to the new currency loan negotiated with the bank, and
deliver it to the Bank on the date of payment as originally agreed. If the
Customer’s payment is delayed, the Bank may collect the liquidated damages
according to the original agreement.

 








 

Section X       Miscellaneous

 

82.       In the case of other financial products that are not specified in this
Agreement, the Customer agrees to enter into related credit contracts with the
Bank.

 

Chapter III Entrusted Debiting and Withdrawing

 

The Customer hereby authorizes the Bank to directly debit his/her account and
transfer all the money he/she owes the Bank listed below to the Bank, with
the               deposit account___________,  at branch/department of the Bank:

☐ (i) Loans, advances, bank acceptances, guaranteed principals and interests,
liquidated damages, service charges, registered fees and other related expenses.

☐ (ii) Payments, commissions, service charges, telegram charges and other
related expenses for inward/outward documentary bills.

☐ (iii): The others:

 

 

 

 

The Bank will not be required to make subsequent collection of the withdrawal
slips for the Customer regarding the aforementioned behavior of the Bank's
directly debiting and transferring. The Customer fully acknowledges such
withdrawals without any objection, and the deposit balance of the aforementioned
account shall be subject to the balance recorded in the Bank. In the event of
any future entanglements, it is understood that the Customer is solely
responsible for such matters, and it has nothing to do with the Bank, and the
Customer is willing to abandon all claims.

Chapter IV Other Special Provisions

☐: The name and address of the process agent referred to in Chapter I Article 14
are:

 

 

 

 

 

 

 

Kind Regards

 

 

 

Taishin International Bank

 

 

 








 

 

 

The Customer:

 

 

Seal checked by:

 

 

(Original reservation seal)

 

Legal representative

 

Unified number:

 

 

 

The original (copy) of this Agreement             ☑has been
received             ☐is not required             from the Bank

 

 

 

The Customer:

 

 

Seal checked by:

 

 

(Original reservation seal)

 

Legal representative

 

Unified number:

 

 

 

The original (copy) of this Agreement             ☐has been
received             ☐is not required             from the Bank

 

 

 

 

The Customer:

 

 

Seal checked by:

 

 

(Original reservation seal)

 

Legal representative

 

Unified number:

 

 

 

The original (copy) of this Agreement             ☐has been
received             ☐is not required             from the Bank

 

 

 

 

 

 

 

Responsible Person

Reviewer

 

Supervisor

 

 

 

 

 

 

 

 

 

The Customer:

 

 

Seal checked by:

 

 

(Original reservation seal)

 

Legal representative

 

Unified number:

 

 

 

The original (copy) of this Agreement             ☐has been
received             ☐is not required             from the Bank

 










 

 

 

The Customer:

 

 

Seal checked by:

 

 

(Original reservation seal)

 

Legal representative

 

Unified number:

 

 

 

The original (copy) of this Agreement             ☐has been
received             ☐is not required             from the Bank

 

 

 

 

The Customer:

 

 

Seal checked by:

 

 

(Original reservation seal)

 

Legal representative

 

Unified number:

 

 

 

The original (copy) of this Agreement             ☐has been
received             ☐is not required             from the Bank

 

 

 

 

 

 

 

Responsible Person

Reviewer

 

Supervisor

 

 

 

 

 

 

 

 

Date:

July 23, 2019










Power of Attorney

I.    The drafter of this Power of Attorney ________________

___________________________(hereinafter referred to as "the Authorizer") hereby
expressly and irrevocably authorizes Taishin International Bank Co., Ltd. (that
is Taishin Bank, hereinafter referred to as "the Bank") that, where the
Authorizer, on the basis of an import permit and/or other relevant documents
approved by the Bureau of Foreign Trade or its designated institutions, upon the
delivery of all or part of the goods under the Letter of Credit that is
entrusted to be issued by the Bank, if the Authorizer fails to make payments to
retire the documents in respect of each Letter of Credit issued by the Bank, or
the Authorizer entrusted the Bank to issue Letters of Credit and all of them are
deemed to have expired in accordance with the agreed claims of the relevant
credit facility deeds, the Bank may apply for approval from the Bureau of
Foreign Trade to make custom declaration and take delivery of goods on behalf of
the Authorizer, and may auction or dispose the imported goods freely.

II.   The Authorizer also earnestly declares that the acts such as custom
declaration and taking delivery of goods conducted by the Bank in accordance
with this Power of Attorney can be seen as the acts of the Authorizer, which
shall have the binding effectiveness on the Authorizer.

 

 

 

 

Kind Regards

 

 

 

Taishin International Bank

 

 

 

 

The Drafter of Power of Attorney: ___________________________________________
(Please stamp with the original reservation seals of the company and the person
in charge)

Address:

Authorization Date of Power of Attorney:

 

 

 

 

 

 

Responsible Person

Reviewer

 

Supervisor

 

 

 

 

 

 










Power of Attorney

I.    The drafter of this Power of Attorney _______________________(hereinafter
referred to as "the Authorizer") hereby expressly and irrevocably authorizes
Taishin International Bank Co., Ltd. (that is Taishin Bank, hereinafter referred
to as "the Bank") that, where the Authorizer, on the basis of an import permit
and/or other relevant documents approved by the Bureau of Foreign Trade or its
designated institutions, upon the delivery of all or part of the goods under the
Letter of Credit that is entrusted to be issued by the Bank, if the Authorizer
fails to make payments to retire the documents in respect of each Letter of
Credit issued by the Bank, or the Authorizer entrusted the Bank to issue Letters
of Credit and all of them are deemed to have expired in accordance with the
agreed claims of the relevant credit facility deeds, the Bank may apply for
approval from the Bureau of Foreign Trade to make custom declaration and take
delivery of goods on behalf of the Authorizer, and may auction or dispose the
imported goods freely.

II.  The Authorizer also earnestly declares that the acts such as custom
declaration and taking delivery of goods conducted by the Bank in accordance
with this Power of Attorney can be seen as the acts of the Authorizer, which
shall have the binding effectiveness on the Authorizer.

 

 

 

 

Kind Regards

 

 

 

Taishin International Bank

 

 

 

 

 

The Drafter of Power of Attorney: ___________________________________________
(Please stamp with the original reservation seals of the company and the person
in charge)

Address:

Authorization Date of Power of Attorney:

 

 

 

 

 

 

Responsible Person

Reviewer

 

Supervisor

 

 

 

 

 

 










Power of Attorney

I.    The drafter of this Power of Attorney
___________________________(hereinafter referred to as "the Authorizer") hereby
expressly and irrevocably authorizes Taishin International Bank Co., Ltd. (that
is Taishin Bank, hereinafter referred to as "the Bank") that, where the
Authorizer, on the basis of an import permit and/or other relevant documents
approved by the Bureau of Foreign Trade or its designated institutions, upon the
delivery of all or part of the goods under the Letter of Credit that is
entrusted to be issued by the Bank, if the Authorizer fails to make payments to
retire the documents in respect of each Letter of Credit issued by the Bank, or
the Authorizer entrusted the Bank to issue Letters of Credit and all of them are
deemed to have expired in accordance with the agreed claims of the relevant
credit facility deeds, the Bank may apply for approval from the Bureau of
Foreign Trade to make custom declaration and take delivery of goods on behalf of
the Authorizer, and may auction or dispose the imported goods freely.

II.   The Authorizer also earnestly declares that the acts such as custom
declaration and taking delivery of goods conducted by the Bank in accordance
with this Power of Attorney can be seen as the acts of the Authorizer, which
shall have the binding effectiveness on the Authorizer.

 

 

 

 

Kind Regards

 

 

 

Taishin International Bank

 

 

 

 

The Drafter of Power of Attorney: ___________________________________________
(Please stamp with the original reservation seals of the company and the person
in charge)

Address:

Authorization Date of Power of Attorney:

 

 

 

 

 

 

Responsible Person

Reviewer

 

Supervisor

 

 

 

 

 

 










Taishin Financial Holdings and Its Various
Subsidiaries Confidentiality Measures for
Customer Information

Taishin Financial Holding Co., Ltd., which was founded on February 18th, 2002,
owns the bank, security companies, investment trust companies and other
subsidiaries and provides the customers with one-stop shopping products and
services. Taishin Financial Holding Co., Ltd. and its various subsidiaries will
adhere to the strict security measures previously adopted by its various
subsidiaries for the customer information, and takes the necessary
confidentiality measures to safeguard the information provided by the customers.
Taishin Financial Holdings Co., Ltd and its various subsidiaries confidentiality
measures for customer information are explained as follows:

The Customer Information Confidentiality Measures of Taishin Financial Holding
Co., Ltd. and Its Various Subsidiaries shall be implemented in compliance with
the Financial Holding Company Act, Financial Holding Company and Subsidiaries of
Financial Holding Company Cross-selling Regulations (hereinafter referred to as
"the Cross-selling Regulations"), Personal Information Protection Act and the
related laws of the competent authorities. Also, each subsidiary shall abide by
the regulations of other relevant laws (including but not limited to Article 48
Item 2 of the Banking Law), in order to properly implement the customer
information confidentiality measures.

I. Change and Modification for the Customer Information

In case of any change in personal information of customers, they may notify the
customer service center of subsidiaries of Taishin Financial Holdings Co., Ltd
at any moment to request for modification or supplement.

II. The Customer's Opt-Out Right Exercise

You can notify the customer service center of the subsidiaries of Taishin
Financial Holding Co., Ltd. at any moment to have the interactive usage of your
personal information for marketing or business promotion activities stopped.

The Taishin Financial Holding Co., Ltd. and its subsidiaries reserve the right
to amend the confidentiality measures, and will announce and disclose the
related information about those measures on the Internet or other public
disclosure channels approved by the competent authorities; the same procedure
applies in case of amendment. If you have other questions related to
confidentiality measures, you can consult with Taishin Financial Holding Co.,
Ltd. or its subsidiaries at any time.

The subsidiaries of Taishin Financial Holding Co., Ltd. currently include:

Taishin International Bank Co., Ltd.

Taishin Securities Co., Ltd.

Taishin Financial Insurance Broker Co., Ltd.

Taishin Securities Investment Advisory (TSIA) Co., Ltd.

Taishin Securities Investment Trust Co., Ltd.

Taishin Asset Management Co., Ltd.

Taishin Venture Capital Investment Co., Ltd.








In case of any addition to or change of the above subsidiaries in the future,
the relevant information will be announced and disclosed on the official website
of Taishin Financial Holding Co,. Ltd. and its various subsidiaries.



